2015 UT App 219



               THE UTAH COURT OF APPEALS

            STATE OF UTAH, IN THE INTEREST OF R.M.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


                             W.M.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                        No. 20150408-CA
                      Filed August 27, 2015

      Third District Juvenile Court, Salt Lake Department
                The Honorable C. Dane Nolan
                          No. 1097583

           Colleen K. Coebergh, Attorney for Appellant
          Sean D. Reyes and John M. Peterson, Attorneys
                          for Appellee
                Martha Pierce, Guardian ad Litem

 Before Judges JAMES Z. DAVIS, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.

PER CURIAM:

¶1     W.M. (Father) appeals the termination of his parental
rights after he voluntarily relinquished his parental rights in
open court. We affirm.

¶2      When a parent voluntarily relinquishes his or her parental
rights under Utah Code section 78A-6-514, the relinquishment is
effective immediately upon signing, and the relinquishment is
irrevocable. See Utah Code Ann. § 78A-6-514(4) (LexisNexis
(2008). The court accepting the relinquishment must certify to
                            In re R.M.


the best of its information and belief that the parent executing
the relinquishment has read and understood the relinquishment
and has signed the relinquishment freely and voluntarily. See id.
§ 78A-6-514(3). The juvenile court’s determination that a parent
voluntarily relinquished his or her parental rights will not be
overturned unless the decision was clearly erroneous, meaning
that the decision was against the clear weight of the evidence.
See In re A.G., 2001 UT App 87, ¶ 4, 27 P.3d 562.

¶3     Father asserts that the juvenile court erred in determining
that he voluntarily relinquished his parental rights. Specifically,
he claims that he asked a question during the relinquishment
proceeding that was not answered to his satisfaction. However,
the record demonstrates that after the court addressed his
question, Father indicated that he desired to go forward with the
relinquishment proceeding, and that he freely and voluntarily
relinquished his parental rights.

¶4     After indicating that he desired to go forward with the
termination proceeding, Father testified that he fully understood
the contents of the petition, that he had satisfactorily discussed
his decision to relinquish his parental rights with counsel, and
that counsel had satisfactorily answered all of his questions.
Father also testified that he was not under the influence of any
substances that affected his decision, and he verified that he had
not been induced or coerced to relinquish his parental rights in
any way. After answering his counsel’s and the juvenile court’s
questions, Father reiterated that he was freely and voluntarily
relinquishing his parental rights.

¶5     The juvenile court’s finding that Father voluntarily
relinquished his parental rights is supported by the clear weight
of the evidence. Because the juvenile court’s findings are
supported by the clear weight of the evidence, we cannot say
that the juvenile court erred by terminating Father’s parental
rights. See In re A.G., 2001 UT App 87, ¶ 4. Accordingly, the
juvenile court’s order terminating Father’s parental rights is
affirmed.



20150408-CA                     2               2015 UT App 219